DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
Claims 9 and 14 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 
In particular, with respect to the claim limitations “subtracts value of which the booster decompression rate is lasted for a system update time from the virtual brake booster sensor value” as seen in claim 9, and “subtracting, by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value” as seen in claim 14, the current specification does not disclose any processes or algorithms that demonstrate how to subtract a “decompression rate” from a “sensor value”, wherein the decompression rate defines a change in pressure over time and the “sensor value” is merely an instantaneous pressure value at a single moment in time. 
Based on known mathematical relationships, it is not possible to subtract two values with different units of measure, such as, but not limited to, an instantaneous pressure value from a decompression rate. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 9 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9 and 14, the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to perform the following steps of  “subtracts value of which the booster decompression rate is lasted for a system update time from the virtual brake booster sensor value” as seen in claim 9, and “subtracting, by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value” as seen in claim 14. 
The current specification does not disclose any processes or algorithms that demonstrate how to subtract a “decompression rate” from a “sensor value”, wherein the decompression rate defines a change in pressure over time and the “sensor value” is merely an instantaneous pressure value at a single moment in time. Based on known mathematical relationships, it is not possible to subtract two 
Furthermore, the original disclosure as filed does not provide any written description directed towards the above limitations in any capacity.  
Claims 1 and 7 defines the invention in functional language by specifying a desired result, such as subtracting a decompression rate from a single pressure value, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention that can perform the claimed steps of subtracting a decompression rate from a single pressure value.
	Any claims dependent upon claims 9 and 14 are rejected for similar reasons as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 9, the claim language “is lasted” is unclear and renders the claim language ambiguous. 
Furthermore, the claim language “is lasted” is directed towards unconventional grammar, wherein it is unclear what the above claim language means in view of the entirety of the claim. The claim language must conform to proper idiomatic English. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that a booster decompression rate is associated with an update time in some way. 

Regarding claim 10, the claim language “same conditions of the intake manifold negative pressure” is unclear and renders the claim language ambiguous. 
It is unclear what specific “conditions” the “same conditions” is referring to. None of claims 10, 8 and 4 appear to define a first instance of one or more “conditions”, therefore, it is unclear in which claim the “conditions” are first initiated. 
Furthermore, the claim language “same conditions of the intake manifold negative pressure” is directed towards unconventional grammar, wherein there is no article such as “a”, “an”, or “the” to modify the word “condition”. The claim language must conform to proper idiomatic English. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that any information associated with an intake manifold negative pressure is used to perform the steps of the claims. 

Regarding claim 11, the claim language “at same vehicle deceleration conditions” is unclear and renders the claim language ambiguous.
It is unclear what specific “conditions” the “same vehicle deceleration conditions” is referring to. None of claims 11, 10, 8 and 4 appear to define a first instance of one or more “vehicle deceleration conditions”, therefore, it is unclear in which claim the “conditions” are referring to. 
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that any information associated with a vehicle deceleration is used to perform the steps of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382).
 An air conditioner cut control system comprising (see at least para.[0005], Katsuma teaches “a vehicle air-conditioning control method and a vehicle adjustment device capable of achieving both an air-conditioning function and a braking performance” ): 
a driving condition detection unit configured of detecting operation conditions of a vehicle (see at least para.[0010], Katsuma teaches “The intake pressure sensor 25 is referred to as a negative pressure (hereinafter referred to as PIM) in the intake manifold 10. )”); 
an air conditioner controller configured of determining an intake manifold negative pressure stored in a brake booster at a value obtained by subtracting intake manifold pressure from an atmospheric pressure detected by the driving condition detection unit when an air conditioner is operated (see at least para.[0020], Katsuma teaches “PMB* is calculated based on the difference obtained by subtracting the atmospheric pressure POP from the PIM detected by the intake pressure sensor 25”); 
and an engine control unit (ECU) (see at least para.[0014], Katsuma teaches “Engine control unit 30 (hereinafter referred to as ECU”),
and when the intake manifold negative pressure value is below a reference negative pressure of an A/C CUT standard logic (see at least para.[0020], Katsuma teaches “In step S4, it is determined whether or not the master back negative pressure estimated value PMB * is equal to or less than the predetermined value P1”), 
the ECU is configured to determine that brake negative pressure is insufficient and activates A/C CUT (see at least para.[0022], Katsuma teaches “the condition for securing the negative pressure is satisfied by stopping the air conditioner and reducing the load for the compressor of the engine 1 due to the insufficient brake negative pressure”).
Katsuma does not expressly indicate an engine control unit (ECU) configured of integrating the intake manifold negative pressure according to a brake negative pressure prediction logic and determining a virtual brake booster sensor value by modeling change of booster negative pressure according to driving information.
However, Mori teaches an engine control unit (ECU) (see at page 3, lines 11-12, Mori teaches “engine 1 and the brake actuator 8 of such a vehicle are controlled by an electronic control unit (ECU) 9”)
configured of integrating the intake manifold negative pressure (see at page 13, lines  33-34, Mori teaches “the initial value of the booster negative pressure is obtained from the detected value of the intake negative pressure”) according to a brake negative pressure prediction logic and determining a virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”) 
by modeling change of booster negative pressure according to driving information (see at page 13, lines  33-34, Mori teaches “the initial value of the booster negative pressure is obtained from the detected value of the intake negative pressure”, wherein the intake negative pressure anticipates the recited “driving condition”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 


a memory that stores the brake negative pressure prediction logic and stores modeling information related to the change of the booster negative pressure according to the intake manifold negative pressure and the driving information (see at least para.[015], Katsuma teaches “The ECU controls the throttle valve 13 and the injector of the engine 1 to control the operating state of the engine 1 and the operating state of the compressor 2”, wherein the teachings of the physical ECU to perform physical control of the vehicle anticipates at least a memory associated with the ECU, wherein the memory contains instructions to perform the physical control).

Regarding claim 3, Katsuma teaches the driving condition detection unit detects at least a driving information among an atmospheric pressure (see at least para.[0009], Katsuma teaches “41 Atmospheric pressure sensor”).

Claims 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382) as applied to claim 1 above, and further in view of Koike (JP2011016499).
Regarding claim 4, Katsuma does not expressly indicate the ECU is configured to set an initial value of the virtual brake booster sensor value, which corresponds to a first ratio of the intake manifold negative pressure initially determined when the air conditioner is operated.
However, Mori teaches the ECU is configured to set an initial value of the virtual brake booster sensor value (see at page 13, lines 33-34, Mori teaches “the initial value of the booster negative pressure is obtained from the detected value of the intake negative pressure”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a 
Katsuma in view of Mori does not expressly indicate a first ratio of the intake manifold negative pressure initially determined when the air conditioner is operated. 
However, Koike (JP2011016499) teaches a first ratio of the intake manifold negative pressure initially determined when the air conditioner is operated (see at least para.[0008], Koike teaches “The ratio is obtained based on the information on the correspondence  between the supply amount of the device and the device pressure, and the device pressure supply amount at the predetermined time is obtained based on the ratio”. Also, see at least para.[0078], Koike teaches air conditioner operation).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use ratios related to the intake pressure of the intake manifold in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 

Regarding claim 5, Katsuma in view of Mori does not expressly teach the ECU is configured to determine a temporary sensor value as a value corresponding to a second ratio of an intake manifold negative pressure peak value detected during a system update unit time in a charging condition of the booster negative pressure in which a brake is not operated, and wherein the second ratio is lower than the first ratio.
However, Koike teaches the ECU is configured to determine a temporary sensor value as a value corresponding to a second ratio of an intake manifold negative pressure peak value detected during a system update unit time (see at least para.[0065], Koike teaches “That is, when the first differential pressure ΔPbi is “0”, the supply amount of the device pressure Pd in the standby time becomes the negative pressure supply amount”, wherein the standby time anticipates the recited  in a charging condition of the booster negative pressure in which a brake is not operated (see at least para.[0013], Koike teaches “The state in which the brake pedal 4 is not operated, that is, the state before the brake pedal 4 is operated is referred to as a "non-operated state"”, Also, see at least para.[0031], Koike teaches “when the brake pedal 4 returns to the non-operated position and the operation of the input rod 28 is stopped, the air valve 28a shuts off the negative pressure chamber 20a and the operating chamber 20b. 366 Therefore, the working chamber 20b is maintained at a negative pressure equivalent to that of the negative pressure chamber 20a”), 
and wherein the second ratio is lower than the first ratio (see at least para.[0064] and Fig. 6, Koike teaches “The data (supply ratio) shown in the supply ratio map 30 shown in FIG. 6 is an example, and is not limited to these numerical values. 723 For example, the supply ratio varies depending on the volume of the intake manifold 5a, the basic performance of the negative pressure pump”, wherein a smaller ratio is selected for any pressure where the brake is in a non-operated position, such as, but not limited to, a 0/0 ratio, or any condition where the first differential pressure is greater than the second differential pressure).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use ratios related to the intake pressure of the intake manifold in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 

Regarding claim 6, Katsuma in view of Mori does not expressly indicate the ECU is configured to update the virtual brake booster sensor value by exceeding the temporary sensor value when the temporary sensor value exceeds the virtual brake booster sensor value set to the initial value.
However, Koike teaches the ECU is configured to update the virtual brake booster sensor value by exceeding the temporary sensor value when the temporary sensor value exceeds the virtual brake booster sensor value set to the initial value (see at least para.[0072], Koike teaches “After calculating the device pressure supply ratio in this way, the ECU 7 multiplies the negative pressure supply amount by the calculated device pressure supply ratio to calculate the device pressure Pd supply amount…. Since the negative pressure supply amount is the sum of the supply amount of the immani pressure Pi and the supply amount of the device pressure Pd in the standby time”, wherein the ratio is updated based on the standby time).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use ratios and temporary sensor values related to the intake pressure of the intake manifold in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 

Regarding claim 8, Katsuma does not expressly indicate the ECU is configured to update the virtual brake booster sensor value to reflect a brake negative pressure decompression rate by referring to a virtual brake booster sensor decompression rate control map in accordance with a brake operation in the booster negative pressure release condition.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a 
Katsuma in view of Mori does not expressly indicate the ECU is configured to update the brake booster sensor value to reflect a brake negative pressure decompression rate by referring to a virtual brake booster sensor decompression rate control map in accordance with a brake operation in the booster negative pressure release condition.
However, Koike teaches the ECU is configured to update the brake booster sensor value to reflect a brake negative pressure decompression rate by referring to a virtual brake booster sensor decompression rate control map in accordance with a brake operation in the booster negative pressure release condition (see at least para.[0030], Koike teaches “On the other hand, when the driver releases the brake pedal 4 and the brake pedal 4 returns, the input rod 28 is pulled toward the operating chamber 20b to operate the air valve 28a, and the operating chamber 20b and the atmosphere introduction port 24 are operated. Is shut off, and the negative pressure chamber 20a and the operating chamber 20b are communicated with each other”, wherein the return of the pedal results in a reduction of pressure or “decompression”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use updated sensor values related to decompression in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382) and Koike (JP2011016499) as applied to claim 4 above, and further in view of Shibata (JP2015010547).
the ECU is configured to fix the virtual brake booster sensor value to a predetermined value less than the reference negative pressure when the vehicle travels on a road having a predetermined gradient.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
Katsuma in view of Mori and Koike does not expressly indicate the ECU is configured to fix the brake booster sensor value to a predetermined value less than the reference negative pressure when the vehicle travels on a road having a predetermined gradient. 
However, Shibata teaches the ECU is configured to fix the brake booster sensor value to a predetermined value less than the reference negative pressure (see at least para.[0062], Shibata teaches “The negative pressure target value calculation unit 3 calculates the limit value (negative pressure target value P VAC_LIM) of the target”. Also, se at least Fig. 4(c), Shibata teaches using a smaller predetermined value based on the road gradient) when the vehicle travels on a road having a predetermined gradient (see at least para.[0062], Shibata teaches “..a road surface gradient correction unit 3c…The three types of correction units 3a to 3c function as an estimation means for estimating the frequency of use of the master back 43. Further, the aggregation unit 3d functions as a calculation means for calculating the negative pressure target value P VAC_LIM based on the frequency of use”. Also, see at least para.[0083], Shibata teaches “the road surface gradient correction unit 3c calculates the correction amount ΔP VAC_INC based on the road surface gradient INC”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Shibata to adjust brake booster operation based on a surface gradient in order to provide braking assistance via a brake booster, as recognized by Shibata in at least para.[0013]. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382) and Koike (JP2011016499) as applied to claim 8 above, and further in view of Hayashi (JP3787223).
Regarding claim 9, Katsuma does not expressly indicate the ECU is configured to determine a booster decompression rate corresponding to a vehicle deceleration and the intake manifold negative pressure in the virtual brake booster sensor decompression rate control map during brake operation.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
the ECU is configured to determine a booster decompression rate corresponding to a vehicle deceleration and the intake manifold negative pressure in the brake booster sensor decompression rate control map during brake operation.
However, Koike teaches the ECU is configured to determine a booster decompression and the intake manifold negative pressure in the brake booster sensor decompression control map during brake operation (see at least para.[0030], Koike teaches “On the other hand, when the driver releases the brake pedal 4 and the brake pedal 4 returns, the input rod 28 is pulled toward the operating chamber 20b to operate the air valve 28a, and the operating chamber 20b and the atmosphere introduction port 24 are operated. Is shut off, and the negative pressure chamber 20a and the operating chamber 20b are communicated with each other”, wherein the return of the pedal results in a reduction of pressure or “decompression”. Also, see at least Fig. 5 and Fig. 6, wherein the control graphs and tables taught by Koike anticipates the recited “control maps”), 
and the ECU subtracts value of which the booster decompression rate is lasted for a system update time from the virtual brake booster sensor value (see at least para.[0060], Koike teaches “The ECU 7 subtracts the unit booster consumption pressure PbS from the booster pressure fluctuation amount ΔPb to calculate the negative pressure supply amount” ).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use updated sensor values related to decompression in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 
Katsuma in view of Mori and Koike does not expressly indicate a decompression rate corresponding to a vehicle deceleration. 
However, Hayashi teaches a booster decompression rate corresponding to a vehicle deceleration (see at least para.[0024], Hayashi teaches “A large braking slip occurs on the wheel, and the decompression control valve (132) is opened accordingly, the wheel brake pressure is lowered to wait for the wheel speed to return, and when the braking slip decreases, the decompression control valve (132) is closed, and In the ABS control for increasing the wheel brake pressure by opening the pressure increase control valve”. Also, see at least para.[0071], Hayashi teaches “the “estimated vehicle body speed calculation” (step 7A), first, corresponding to the estimated road surface friction coefficient μ (high, medium or low), if it is high, the vehicle body deceleration αDN is set to 1.1G.”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Hayashi to use decompression rates with respect to vehicle deceleration in order to provide greater consistency in braking operations performed by the driver via a brake booster, as recognized by Hayashi in at least para.[0008]. 

Regarding claim 10, Katsuma does not expressly indicate the virtual brake booster sensor decompression rate control map is set to increase a booster decompression rate as the vehicle deceleration increases under same conditions of the intake manifold negative pressure. 
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a 
Katsuma in view of Mori does not expressly indicate the brake booster sensor decompression rate control map is set to increase a booster decompression rate as the vehicle deceleration increases under same conditions of the intake manifold negative pressure. 
However, Koike teaches the brake booster sensor decompression control map (see at least para.[0052], Koike teaches “when the cylinder hydraulic pressure fluctuation amount ΔPc is small, that is, when the operating speed of the brake pedal 4 is small, the volume reduction rate (volume increase rate) of the negative pressure chamber 20a is small” Also, see at least Fig. 5 and Fig. 6, wherein the control graphs and tables taught by Koike anticipates the recited “control maps”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use updated sensor values related to decompression and control maps in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 
Katsuma in view of Mori and Koike does not expressly indicate a booster sensor decompression rate is set to increase a booster decompression rate as the vehicle deceleration increases under same conditions of the intake manifold negative pressure.
However, Hayashi (JP3787223) teaches a booster sensor decompression rate control is set to increase a booster decompression rate as the vehicle deceleration (see at least para.[0071], Hayashi teaches “the “estimated vehicle body speed calculation” (step 7A), first, corresponding to the estimated road surface friction coefficient μ (high, medium or low), if it is high, the vehicle body deceleration αDN is set to 1.1G.”) increases under same conditions of the intake manifold negative pressure (see at least para.[0024], Hayashi teaches “A large braking slip occurs on the wheel, and the decompression control valve (132) is opened accordingly, the wheel brake pressure is lowered to wait for the wheel speed to return, and when the braking slip decreases, the decompression control valve (132) is closed, and In the ABS control for increasing the wheel brake pressure by opening the pressure increase control valve”. Also, see at least para.[0026], Hayashi teaches “The output shaft has a strong force proportional to the difference between the negative pressure of the intake manifold of the on-vehicle engine (not shown) and the adjustment pressure corresponding to the pushing amount of the input shaft (a value between the negative pressure and the atmospheric pressure)”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Hayashi to use decompression rates with respect to vehicle deceleration in order to provide greater consistency in braking operations performed by the driver via a brake booster, as recognized by Hayashi in at least para.[0008]. 

Regarding claim 11, Katsuma does not expressly indicate the virtual brake booster sensor decompression rate control map is set to decrease the booster decompression rate as the intake manifold negative pressure increases at same vehicle deceleration conditions.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a 
Katsuma in view of Mori does not expressly indicate the virtual brake booster sensor decompression rate control map is set to decrease the booster decompression rate as the intake manifold negative pressure increases at same vehicle deceleration conditions.
However, Koike teaches the brake booster sensor decompression control map (see at least para.[0052], Koike teaches “when the cylinder hydraulic pressure fluctuation amount ΔPc is small, that is, when the operating speed of the brake pedal 4 is small, the volume reduction rate (volume increase rate) of the negative pressure chamber 20a is small” Also, see at least Fig. 5 and Fig. 6, wherein the control graphs and tables taught by Koike anticipates the recited “control maps”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use updated sensor values related to decompression and control maps in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 
Katsuma in view of Mori and Koike does not expressly indicate decompression rate control is set to decrease the booster decompression rate as the intake manifold negative pressure increases at same vehicle deceleration conditions.
However, Hayashi teaches decompression rate control (see at least para.[0024], Hayashi teaches “A large braking slip occurs on the wheel, and the decompression control valve (132) is opened accordingly, the wheel brake pressure is lowered to wait for the wheel speed to return, and when the braking slip decreases, the decompression control valve (132) is closed, and In the ABS control for increasing the wheel brake pressure by opening the pressure increase control valve”. Also, see at least para.[0026], Hayashi teaches “The output shaft has a strong force proportional to the difference between the negative pressure of the intake manifold of the on-vehicle engine (not shown) and the adjustment pressure corresponding to the pushing amount of the input shaft (a value between the negative pressure and the atmospheric pressure)””) is set to decrease the booster decompression rate as the intake manifold negative pressure increases at same vehicle deceleration conditions (see at least para.[0052], Hayashi teaches “the wheel Brake pressure is reduced by closing both the first pressure control valve (81) and the second pressure control valve (83). Is increased by pump suction, and the subsequent pressure increase is performed by pump discharge pressure to increase the speed, and the wheel brake pressure control of the ABS control can be made to follow the fluctuation of the braking slip at a high speed”. Also, see at least para.[0071], Hayashi teaches “the “estimated vehicle body speed calculation” (step 7A), first, corresponding to the estimated road surface friction coefficient μ (high, medium or low), if it is high, the vehicle body deceleration αDN is set to 1.1G.”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Hayashi to use decompression rates with respect to vehicle deceleration in order to provide greater consistency in braking operations performed by the driver via a brake booster, as recognized by Hayashi in at least para.[0008]. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382) and Koike (JP2011016499) as applied to claim 4 above, and further in view of Wakashiro (US Publication No. 2004/0232861).
Regarding claim 12, Katsuma does not expressly indicate the ECU reduces the reference negative pressure of the A/ C CUT standard logic as the virtual brake booster sensor value increases by referring altitude change.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
Katsuma in view of Mori and Koike does not expressly indicate the ECU reduces the reference negative pressure of the A/ C CUT standard logic as the brake booster sensor value increases by referring altitude change.
However, Wakashiro teaches the ECU reduces the reference negative pressure (see at least para.[0132], [0197], and [0212], Wakashiro teaches an intake passage negative pressure) of the A/C CUT standard logic (see at least para.[0138], [0180], and [0215], Wakashiro teaches air conditioning switching “OFF” conditions) as the brake booster sensor value increases by referring altitude change (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude. Also, see at least para.[0048], Wakashiro teaches a brake booster).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Wakashiro to adjust the assist operation of a brake booster with respect to altitude in order to facilitate power conservation, as recognized by Wakashiro in at least para.[0017] and [0048]. 

Regarding claim 13, Katsuma in view of Mori and Koike does not expressly indicate the ECU is configured to increase a MAX vehicle speed condition of the A/C CUT standard logic at altitudes above a predetermined altitude by referring to a vehicle speed condition change map according to an altitude change condition. 
However, Wakashiro teaches the ECU is configured to increase a MAX vehicle speed condition (see at least para.[0102], Wakashiro teaches a highest vehicle speed) of the A/C CUT standard logic (see at least para.[0138], [0180], and [0215], Wakashiro teaches air conditioning switching “OFF” conditions)  at altitudes above a predetermined altitude by referring to a vehicle speed condition change map (see at least para.[0148-0149], [0183], and [0222-0223], Wakashiro teaches tables which anticipates the recited “control map”)  according to an altitude change condition (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Wakashiro to adjust the assist operation of a brake booster with respect to altitude in order to facilitate power conservation, as recognized by Wakashiro in at least para.[0017] and [0048]. 

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382), Koike (JP2011016499) and Hayashi (JP3787223).
Regarding claim 14, Katsuma An air conditioner cut control method for a vehicle of which a brake booster sensor, the air conditioner cut control method comprising (see at least para.[0005], Katsuma teaches “a vehicle air-conditioning control method and a vehicle adjustment device capable of achieving both an air-conditioning function and a braking performance”): 
(a) detecting, by a controller, operating information related to the vehicle when an air conditioner (A/C) is activated (see at least para.[0006], Katsuma teaches “During that time, the air conditioning compressor was operated, and after the lapse of the second period, the operation of the air-conditioning compressor was controlled according to the condition in which the predetermined conditions were satisfied”), and determining an intake manifold negative pressure stored in a brake booster at a value obtained by subtracting intake manifold pressure from an atmospheric pressure (see at least para.[0020], Katsuma teaches “PMB* is calculated based on the difference obtained by subtracting the atmospheric pressure POP from the PIM detected by the intake pressure sensor 25”); 
 (e) activating, by the controller, A/C CUT when the intake manifold negative pressure is less than a reference negative pressure of an A/C CUT standard logic (see at least para.[0020], Katsuma teaches “In step S4, it is determined whether or not the master back negative pressure estimated value PMB * is equal to or less than the predetermined value P1”).
Mori does not expressly indicate a virtual brake booster sensor according to a brake negative pressure prediction logic is applied,
(b) setting, by the controller, a value corresponding to a first ratio of the determined intake manifold negative pressure to an initial value of a virtual brake booster sensor value; 
(c) updating, by the controller, the virtual brake booster sensor value to an exceeded value when the value corresponding to a second ratio of an intake manifold negative pressure peak value exceeds the initial value in which a brake is not operated; 
(d) subtracting, by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value when the brake is actuated. 
However, Mori teaches a virtual brake booster sensor according to a brake negative pressure prediction logic is applied (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
Katsuma in view of Mori does not expressly indicate (b) setting, by the controller, a value corresponding to a first ratio of the determined intake manifold negative pressure to an initial value of a virtual brake booster sensor value; 
(c) updating, by the controller, the virtual brake booster sensor value to an exceeded value when the value corresponding to a second ratio of an intake manifold negative pressure peak value exceeds the initial value in which a brake is not operated; 
(d) subtracting, by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value when the brake is actuated. 
However, Koike teaches (b) setting, by the controller, a value corresponding to a first ratio of the determined intake manifold negative pressure to an initial value of a virtual brake booster sensor value (see at least para.[0008], Koike teaches “The ratio is obtained based on the information on the correspondence  between the supply amount of the device and the device pressure, and the device pressure supply amount at the predetermined time is obtained based on the ratio”, Also, see at least para.[0078], Koike teaches air conditioner operation); 
(c) updating, by the controller, the virtual brake booster sensor value to an exceeded value when the value corresponding to a second ratio of an intake manifold negative pressure peak value (see at least para.[0064] and Fig. 6, Koike teaches “The data (supply ratio) shown in the supply ratio map 30 shown in FIG. 6 is an example, and is not limited to these numerical values. 723 For example, the supply ratio varies depending on the volume of the intake manifold 5a, the basic performance of the negative pressure pump”, wherein a smaller ratio is selected for any pressure where the brake is in a non-operated position, such as, but not limited to, a 0/0 ratio, or any condition where the first differential pressure is greater than the second differential pressure) exceeds the initial value in which a brake is not operated (see at least para.[0013], Koike teaches “The state in which the brake pedal 4 is not operated, that is, the state before the brake pedal 4 is operated is referred to as a "non-operated state"”, Also, see at least para.[0031], Koike teaches “when the brake pedal 4 returns to the non-operated position and the operation of the input rod 28 is stopped, the air valve 28a shuts off the negative pressure chamber 20a and the operating chamber 20b. 366 Therefore, the working chamber 20b is maintained at a negative pressure equivalent to that of the negative pressure chamber 20a”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori with the teachings of Koike to use ratios related to the intake pressure of the intake manifold in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 
Katsuma in view of Mori and Koike does not expressly indicate (d) subtracting, by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value when the brake is actuated. 
However, Hayashi teaches (d) subtracting (see at least para.[0026], Hayashi teaches “the difference between the negative pressure of the intake manifold of the on-vehicle engine (not shown) and the adjustment pressure corresponding to the pushing amount of the input shaft (a value between the negative pressure and the atmospheric pressure)”), by the controller, a booster decompression rate corresponding to a vehicle deceleration and an intake manifold negative pressure condition from the virtual brake booster sensor value when the brake is actuated (see at least para.[0024], Hayashi teaches “A large braking slip occurs on the wheel, and the decompression control valve (132) is opened accordingly, the wheel brake pressure is lowered to wait for the wheel speed to return, and when the braking slip decreases, the decompression control valve (132) is closed”). Also, see at least para.[0052], Hayashi teaches “the wheel Brake pressure is reduced by closing both the first pressure control valve (81) and the second pressure control valve (83). Is increased by pump suction, and the subsequent pressure increase is performed by pump discharge pressure to increase the speed, and the wheel brake pressure control of the ABS control can be made to follow the fluctuation of the braking slip at a high speed”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Hayashi to use decompression rates with respect to vehicle deceleration in order to provide greater consistency in braking operations performed by the driver via a brake booster, as recognized by Hayashi in at least para.[0008]. 

Regarding claim 15, Katsuma does not expressly indicate for a predetermined time storing a value corresponding to a second ratio of the intake manifold negative pressure peak value detected at a predetermined system update unit time to a temporary sensor value wherein the second ratio is lower than the first ratio; maintaining the temporary sensor value when the temporary sensor value is less than the virtual brake booster sensor value; and when the temporary sensor value exceeds the virtual brake booster sensor value, updating the virtual brake booster sensor value to be a same as the exceeded temporary sensor value.  
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
Katsuma in view of Mori does not expressly indicate as a whole for a predetermined time storing a value corresponding to a second ratio of the intake manifold negative pressure peak value detected at a predetermined system update unit time to a temporary sensor value wherein the second ratio is lower than the first ratio; maintaining the temporary sensor value when the temporary sensor value is less than the virtual brake booster sensor value; and when the temporary sensor value exceeds the virtual brake booster sensor value, updating the brake booster sensor value to be a same as the exceeded temporary sensor value.  
However, Koike teaches for a predetermined time storing a value corresponding to a second ratio of the intake manifold negative pressure peak value detected at a predetermined system update unit time to a temporary sensor value (see at least para.[0065], Koike teaches “That is, when the first differential pressure ΔPbi is “0”, the supply amount of the device pressure Pd in the standby time becomes the negative pressure supply amount”, wherein the standby time anticipates the recited “predetermined time”), wherein the second ratio is lower than the first ratio (see at least para.[0064] and Fig. 6, Koike teaches “The data (supply ratio) shown in the supply ratio map 30 shown in FIG. 6 is an example, and is not limited to these numerical values. 723 For example, the supply ratio varies depending on the volume of the intake manifold 5a, the basic performance of the negative pressure pump”, wherein a smaller ratio is selected for any pressure where the brake is in a non-operated ; 
maintaining the temporary sensor value when the temporary sensor value is less than the virtual brake booster sensor value (see at least para.[0072], Koike teaches “After calculating the device pressure supply ratio in this way, the ECU 7 multiplies the negative pressure supply amount by the calculated device pressure supply ratio to calculate the device pressure Pd supply amount…. Since the negative pressure supply amount is the sum of the supply amount of the immani pressure Pi and the supply amount of the device pressure Pd in the standby time”, wherein the ratio is updated based on the standby time); 
and when the temporary sensor value exceeds the virtual brake booster sensor value, updating the virtual brake booster sensor value to be a same as the exceeded temporary sensor value (see at least para.[0072], Koike teaches “After calculating the device pressure supply ratio in this way, the ECU 7 multiplies the negative pressure supply amount by the calculated device pressure supply ratio to calculate the device pressure Pd supply amount…. Since the negative pressure supply amount is the sum of the supply amount of the immani pressure Pi and the supply amount of the device pressure Pd in the standby time”, wherein the ratio is updated in a situation where the ratio is exceeded). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Hayashi with the teachings of Koike to use ratios related to the intake pressure of the intake manifold in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 

Regarding claim 17, Katsuma does not expressly indicate as a whole collecting an intake manifold negative pressure and vehicle deceleration from driving information;   determining the booster decompression rate according to the intake manifold negative pressure and the vehicle deceleration in a virtual brake booster sensor decompression rate control map; and determining a first virtual brake booster sensor value in which the booster decompression rate is subtracted from the virtual brake booster sensor value,
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract.  
Katsuma in view of Mori does not expressly indicate collecting an intake manifold negative pressure and vehicle deceleration from driving information; determining the booster decompression rate according to the intake manifold negative pressure and the vehicle deceleration in a virtual brake booster sensor decompression rate control map; and determining a first brake booster sensor value in which the booster decompression rate is subtracted from the virtual brake booster sensor value,
However, Koike teaches the brake booster sensor decompression control map (see at least para.[0052], Koike teaches “when the cylinder hydraulic pressure fluctuation amount ΔPc is small, that is, when the operating speed of the brake pedal 4 is small, the volume reduction rate (volume increase rate) of the negative pressure chamber 20a is small” Also, see at least Fig. 5 and Fig. 6, wherein the control graphs and tables taught by Koike anticipates the recited “control maps”). 

Katsuma in view of Mori and Koike does not expressly indicate collecting an intake manifold negative pressure and vehicle deceleration from driving information; determining the booster decompression rate according to the intake manifold negative pressure and the vehicle deceleration in a virtual brake booster sensor decompression rate; and determining a first brake booster sensor value in which the booster decompression rate is subtracted from the brake booster sensor value,
However, Hayashi teaches collecting an intake manifold negative pressure (see at least para.[0036], Hayashi teaches “the negative pressure of the intake manifold of the engine is applied to the boosting pressure chamber 23”) and vehicle deceleration from driving information (see at least para.[0071], Hayashi teaches “the “estimated vehicle body speed calculation” (step 7A), first, corresponding to the estimated road surface friction coefficient μ (high, medium or low), if it is high, the vehicle body deceleration αDN is set to 1.1G.”);  
determining the booster decompression rate according to the intake manifold negative pressure and the vehicle deceleration in a brake booster sensor decompression rate control (see at least para.[0024], Hayashi teaches “A large braking slip occurs on the wheel, and the decompression control valve (132) is opened accordingly, the wheel brake pressure is lowered to wait for the wheel speed to return, and when the braking slip decreases, the decompression control valve (132) is closed, and In the ABS control for increasing the wheel brake pressure by opening the pressure increase control valve”. Also, see at least para.[0026], Hayashi teaches “The output shaft has a strong force proportional to the difference between the negative pressure of the intake manifold of the on-vehicle engine (not shown) and the adjustment pressure corresponding to the pushing amount of the input shaft (a value between the negative pressure and the atmospheric pressure)”); 
and determining a first virtual brake booster sensor value in which the booster decompression rate is subtracted from the virtual brake booster sensor value (see at least para.[0026], Hayashi teaches “the difference between the negative pressure of the intake manifold of the on-vehicle engine (not shown) and the adjustment pressure corresponding to the pushing amount of the input shaft (a value between the negative pressure and the atmospheric pressure)”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Koike with the teachings of Hayashi to use decompression rates with respect to vehicle deceleration in order to provide greater consistency in braking operations performed by the driver via a brake booster, as recognized by Hayashi in at least para.[0008]. 

Regarding claim 18, Katsuma does not expressly indicate the first virtual brake booster sensor value is determined by subtracting the booster decompression rate times the predetermined system update unit time from the virtual brake booster sensor value.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a 
Katsuma in view of Mori does not expressly indicate the first brake booster sensor value is determined by subtracting the booster decompression rate times the predetermined system update unit time from the virtual brake booster sensor value.
However, Koike teaches the first brake booster sensor value is determined by subtracting (see at least para.[0060], Koike teaches “The ECU 7 subtracts the unit booster consumption pressure PbS from the booster pressure fluctuation amount ΔPb to calculate the negative pressure supply amount” ) 
the booster decompression rate times (see at least para.[0006], Koike teaches “and the device pressure supply amount at the predetermined time is obtained based on the ratio”, wherein the predetermined time anticipates the recited time to decompression)
the predetermined system update unit time from the virtual brake booster sensor value (see at least para.[0030], Koike teaches “On the other hand, when the driver releases the brake pedal 4 and the brake pedal 4 returns, the input rod 28 is pulled toward the operating chamber 20b to operate the air valve 28a, and the operating chamber 20b and the atmosphere introduction port 24 are operated. Is shut off, and the negative pressure chamber 20a and the operating chamber 20b are communicated with each other”, wherein the return of the pedal results in a reduction of pressure or “decompression”. Also, see at least Fig. 5 and Fig. 6, wherein the control graphs and tables taught by Koike anticipates the recited “control maps”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori and Hayashi with the teachings of Koike to adjust the operation of a brake booster using booster decompression rates in order to provide braking assistance via a brake booster, as recognized by Koike in at least para.[0001] and [0032]. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382), Koike (JP2011016499) and Hayashi (JP3787223) as applied to claim 14 above, and further in view of Shibata (JP2015010547).
Regarding claim 16, Katsuma does not expressly indicate fixing the virtual brake booster sensor value to a predetermined value less than the reference negative pressure when it is determined by the ECU that the vehicle is traveling on a gradient road by detecting a road inclination in driving information.
However, Mori teaches the virtual brake booster sensor value (see at least page 12, lines 7-8, Mori teaches “it is possible to predict whether or not the booster negative pressure will be insufficient during the next brake depression operation”. Also, se at least page 12, lines 25-28, Mori teaches “subtracting the predicted booster negative pressure consumption ΔPVB from the current booster negative pressure PVB is less than a predetermined restart determination value ”, wherein the predicted booster negative  pressure anticipates the recited “virtual brake booster sensor value”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma with the teachings of Mori to use prediction logic to determine a brake booster value in order to assist in applying a brake pedal force demanded by a driver, as recognized by Mori in at least the Abstract. 
Katsuma in view of Mori, Koike and Hayashi does not expressly indicate fixing the brake booster sensor value to a predetermined value less than the reference negative pressure when it is determined by the ECU that the vehicle is traveling on a gradient road by detecting a road inclination in driving information.
However, Shibata teaches fixing the brake booster sensor value to a predetermined value less than the reference negative pressure (see at least para.[0062], Shibata teaches “The negative pressure target value calculation unit 3 calculates the limit value (negative pressure target value P VAC_LIM) of the target”. Also, se at least Fig. 4(c), Shibata teaches using a smaller predetermined value based on the road gradient) when it is determined by the ECU that the vehicle is traveling on a gradient road by detecting a road inclination in driving information (see at least para.[0062], Shibata teaches “..a road surface gradient correction unit 3c…The three types of correction units 3a to 3c function as an estimation means for estimating the frequency of use of the master back 43. Further, the aggregation unit 3d functions as a calculation means for calculating the negative pressure target value P VAC_LIM based on the frequency of use”. Also, see at least para.[0083], Shibata teaches “the road surface gradient correction unit 3c calculates the correction amount ΔP VAC_INC based on the road surface gradient INC”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori, Koike and Hayashi with the teachings of Shibata to adjust brake booster operation based on a surface gradient in order to provide braking assistance via a brake booster, as recognized by Shibata in at least para.[0013]. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuma (WO2018211581) in view of Mori (WO2011162382), Koike (JP2011016499) and Hayashi (JP3787223) as applied to claim 14 above, and further in view of Wakashiro (US Publication No. 2004/0232861).
Regarding claim 19, Katsuma in view of Mori, Koike and Hayashi does not expressly indicate wherein in the step (e), a MAX vehicle speed condition of the A/C CUT standard logic is increased at altitudes above a predetermined altitude by referring to a vehicle speed condition change map according to an altitude change condition. 
However, Wakashiro teaches in the step (e), an A/ C CUT reference negative pressure (see at least para.[0132], [0197], and [0212], Wakashiro teaches an intake passage negative pressure) condition is changed according to the virtual brake booster sensor value and an altitude by referring to a variable reference negative pressure setting map (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude, wherein  atmospheric pressure correcting coefficient decreases or increases with the altitude, which anticipates a corresponding “map” of pressure correcting coefficients with respect to different altitudes), 
and wherein the reference negative pressure is decreased as the virtual brake booster sensor value is increased (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude, wherein  atmospheric pressure correcting coefficient decreases or increases with the altitude), 
and the reference negative pressure of the A/ C CUT standard logic see at least para.[0138], [0180], and [0215], Wakashiro teaches air conditioning switching “OFF” conditions) increases as the altitude rises (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude, wherein  atmospheric pressure correcting coefficient decreases or increases with the altitude. Also, see at least para.[0048], Wakashiro teaches a brake booster).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori, Koike and Hayashi with the teachings of Wakashiro to adjust the assist operation of a brake booster with respect to altitude in order to facilitate power conservation, as recognized by Wakashiro in at least para.[0017] and [0048]. 

Regarding claim 20, Katsuma in view of Mori, Koike and Hayashi does not expressly indicate wherein in the step (e), a MAX vehicle speed condition of the A/C CUT standard logic is increased at altitudes above a predetermined altitude by referring to a vehicle speed condition change map according to an altitude change condition. 
 wherein in the step (e), a MAX vehicle speed condition (see at least para.[0102], Wakashiro teaches a highest vehicle speed) of the A/C CUT standard logic (see at least para.[0138], [0180], and [0215], Wakashiro teaches air conditioning switching “OFF” conditions)  is increased at altitudes above a predetermined altitude by referring to a vehicle speed condition (see at least para.[0093], Wakashiro determines vehicle speed conditions) change map according to an altitude change condition (see at least para.[0139], [0181], and [0216], Wakashiro teaches generating pressure correcting coefficients based on altitude, wherein the atmospheric pressure correcting coefficient decreases or increases with the altitude. Also, see at least para.[0048], Wakashiro teaches a brake booster).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Katsuma in view of Mori, Koike and Hayashi with the teachings of Wakashiro to adjust the assist operation of a brake booster with respect to altitude in order to facilitate power conservation, as recognized by Wakashiro in at least para.[0017] and [0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665